Citation Nr: 0307404	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  00-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound, involving injury to Muscle Group XIII of the left 
thigh, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active duty from June 1943 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The case was remanded in June 2001.  The case was 
returned to the Board in December 2002.  


FINDINGS OF FACTS

1.  The veteran sustained a deep penetrating wound to the 
posterior aspect of his left thigh and, following debridement 
and removal of a foreign body, he had a prolonged infection 
of the wound that was repeatedly described during service as 
moderately severe.  

2.  The veteran has many of the cardinal signs and symptoms 
of muscle disability, including loss of power, weakness, 
fatigue-pain, and incoordination, with adherent scarring and 
some indications of loss of muscle substance.  


CONCLUSION OF LAW

A 30 percent, but no higher, is warranted for a moderately 
severe wound of Muscle Group XIII of the posterior left 
thigh.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5313 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

A February 1946 rating decision granted service connection 
for residuals of a missile injury of the posterior left thigh 
and assigned the 10 percent rating (for moderate muscle 
disability), which has been in effect ever since.  
Following a remand by the Board in June 2001, a November 2002 
rating action granted service connection for the residual 
scarring of the posterior left thigh and assigned a separate 
10 percent evaluation.  See Esteban v. Brown, 6 Vet. App. 259 
(1994), citing 38 C.F.R. § 4.14 as allowing the assignment of 
a separate rating so long as it does not violate VA's anti-
pyramiding regulation by overly compensating the veteran for 
the very same symptoms.  The veteran did not appeal that 
rating, so the evaluation for the scarring is not at issue, 
only the extent of his muscle injury is.  See 38 C.F.R. 
§ 20.200.

38 C.F.R. § 4.56(d) provides that ratings for muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe-depending on the type of injury sustained, the 
history and complaints, and the objective clinical findings.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  
38 C.F.R. § 4.56(d)(2)(i) indicates that, as to the type of 
injury, moderate disability of muscles will stem from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  As to history and 
complaints, 38 C.F.R. § 4.56(d)(2)(ii) focuses on service 
department records or other evidence of in-service treatment 
for the wound.  VA also must consider whether the veteran has 
had consistent complaints of one or more of the cardinal 
signs and symptoms of muscle disability, as defined in 
38 C.F.R. § 4.56(c), particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  As to objective findings, 
38 C.F.R. § 4.56(d)(2)(iii) requires looking at entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue with some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

38 C.F.R. § 4.56(d)(3)(i) provides that, as to the type of 
injury, moderately severe disability of muscles will stem 
from a through-and-through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  As to history and complaints, 
38 C.F.R. § 4.56(d)(3)(ii) provides that there is to be 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Also considered is whether there have been consistent 
complaints of cardinal signs and symptoms of 
muscle disability, as defined in 38 C.F.R. § 4.56(c), and, if 
present, evidence of inability to keep up with work 
requirements.  As to objective findings, 
38 C.F.R. § 4.56(d)(3)(iii) provides that there is to be 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and 
tests of strength and endurance compared with sound side 
demonstrating positive evidence of impairment.  

38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(d)(4)(i) provides 
that as to the type of injury, severe disability of muscles 
will stem from a through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  As to history and complaints, 38 C.F.R. 
§ 4.56(d)(4)(ii) provides that there is to be service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  Also 
considered is whether there have been consistent complaints 
of cardinal signs and symptoms of muscle disability, as 
defined in 38 C.F.R. § 4.56(c), worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

As to objective findings, 38 C.F.R. § 4.56(d)(4)(iii) 
provides that for severe disability there is to be ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (a) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (b) 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (c) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  

Under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5313, Muscle 
Group XIII governs the extension of the hip, the flexion of 
the knee, and the outward and inward rotation of the flexed 
knee.  This muscle group also acts with rectus femoris and 
sartorius synchronizing simultaneous flexion of the hip and 
the knee and extension of the hip and the knee by belt-over-
pulley action at knee joint.  Muscle Group XVIII consists of 
the posterior thigh group, hamstring complex of 
2-joint muscles:  (1) Biceps femoris; (2) semimembranosus; 
(3) semitendinosus muscles.  Slight muscle disability of 
Muscle Group XVIII warrants a noncompensable (i.e., 0 
percent) rating; moderate muscle disability warrants a 
10 percent rating; moderately severe muscle disability 
warrants a 30 percent rating; and severe muscle disability 
warrants a 40 percent rating.  

Here, there is some evidence suggesting the veteran had no 
more than a lacerating missile injury.  However, the initial 
service medical records indicate there was a deep muscle 
injury and this is consistent with the initial X-ray showing 
a retained foreign body (which was apparently excised during 
debridement).  For a moderate muscle injury, the type of 
injury should be one with no residuals of debridement and no 
prolonged infection.  But the veteran had a prolonged 
infection, consistent with the secondary closure of the 
wound.  Therefore, his injury is more consistent with a 
moderately severe injury.  



Regarding history and complaints, the veteran had a prolonged 
hospitalization of about 3-1/2 months (due apparently to the 
prolonged infection) and in recent years, particularly as 
shown in the December 1999 and August 2001 statements of Dr. 
Teater, he has complained of the cardinal signs and symptoms 
of loss of power, weakness, fatigue-pain, and incoordination.  

With respect to objective findings, the scarring was 
described on VA examination in 1948 as being 3 inches in 
length and on VA examination in January 2000 as 7 centimeters 
long (so about the same size, albeit slightly less).  In the 
judgment of the Board, then, this indicates more than just a 
short track of a missile through muscle substance.  Indeed, 
the January 2000 VA examination found, not one, but two 
linear scars.  That, together with the color photographs 
taken during the VA examinations in May 1999, January 2000, 
and August 2001, suggests there was an initial entrance wound 
but no exit wound.  Rather, the second scar appears to be 
from a surgical incision made for either removing the 
initially retained foreign body or to facilitate drainage 
from the prolonged infection (which apparently stemmed, 
according to the veteran's credible December 1999 statement, 
from not having been initially given penicillin).  

Moreover, VA examinations in 1999 and 2000 found some 
adherent scarring and, although both examinations reported no 
significant loss of muscle tissue, one of the 1999 VA 
examinations found minimal depression at the site of the 
scarring.  And the veteran's private physician also reported 
that on examination in August 2001, indicating the scarring 
was adherent not only to the skin but also to muscle.  

Further, while no examination has specifically reported that 
there was any atrophy, and some specifically found no muscle 
atrophy or wasting, the private physician found in August 
2001 that the left thigh was 3 cms. smaller in circumference 
than the right, as measured at the same level.  And the 
August 2001 VA examination found that it was 1 cm. smaller.  
In fact, the private physician stated in August 2001 that the 
hamstring muscle was markedly decreased in size.  

Given the type of initial injury, the history and complaints, 
and objective findings, and with the favorable resolution of 
all doubt, it is the judgment of the Board that the muscle 
disability from the injury to Muscle Group XIII more closely 
approximates the rating criteria for moderately severe and, 
thus, warrants a 30 percent evaluation.  38 C.F.R. § 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

This muscle injury at issue, however, is not shown to more 
closely approximate severe muscle disability because there 
was no bony or tendon involvement, intermuscular binding, nor 
evidence of wide muscle damage.  Moreover, there is also no 
X-ray evidence of retain foreign bodies, adhesion of scars to 
bone, adaptive contraction of an opposing group of muscles, 
atrophy of a muscle group not in the track of the missile or 
induration or atrophy of an entire muscle group.  Thus, 
an even higher evaluation for severe muscle disability is not 
warranted.  

Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  While 
his private physician has indicated that there has been an 
increase in disability in recent years, the disorder has not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Admittedly, his pain and overall functional 
impairment may hamper his performance in some respects, but 
certainly not to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that simply is not shown here.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  







The Veterans Claims Assistance Act of 2000 (VCAA)

This case was remanded in June 2001 for compliance with the 
VCAA, which rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, to eliminate the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts pertinent to a claim for benefits 
under title 38 of the United States Code.  In the 
Supplemental Statement of the Case (SSOC) in November 2002 
the RO informed the veteran of the VCAA laws and regulations, 
thereby apprising him of the assistance that VA would provide 
and notifying him what he was personally responsible for.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To support his claim, the veteran submitted statements from 
his private physician.  And the RO assisted him in obtaining 
this physician's clinical treatment records.  Also, the 
veteran was provided several VA rating examinations and, 
although given an opportunity, declined to testify at a 
hearing.  Moveover, in a December 2002 statement he 
specifically indicated that he had no additional evidence to 
submit.  He has not reported the existence of any other 
relevant records and VA is not aware of the existence of any 
such records.  Therefore, the RO has made reasonable efforts 
to obtain all of the evidence that is relevant to this 
appeal, and the veteran is not prejudiced by the Board's 
adjudication of his claim, particularly since the Board is 
granting a higher rating.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  




ORDER

A 30 percent rating is granted for the residuals of the 
gunshot wound, involving injury to Muscle Group XIII of the 
left thigh, subject to the laws and regulations governing the 
award of monetary benefits.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

